Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 03/25/2021.
Priority
This application, Pub. No. US 2019/0276598 A1, published 09/12/2019, is a National Stage of International Patent Application No. PCT/JP2017/041694, filed 11/20/2017, Pub. No. WO 2018/092908 (A1), published 05/24/2018, which claims foreign priority to JP-2016-225289, filed 11/18/2016, and JP-2016-246377, filed 12/20/2016. 
Status of Claims
Claims 1-11 are currently pending.  Claims 1-11 have been subject to election/restriction requirement mailed 01/27/2021.  Claims 4 and 11 are withdrawn from consideration.  Claims 1-3 and 5-10 are examined.
Election/Restrictions
Applicant's election, without traverse, of Group I, Claims 1-3 and 5-10, drawn to a carrier for bio-related molecule immobilization, and, without traverse, the species:
(1)	polycarbonate as a type of resin;
(2)	3-aminopropyltriethoxysilane as an amino group-containing compound;
(3)	polyacrylic acid as a polyvalent carboxylic acid, 
in the reply filed on 03/25/2021 is acknowledged.  
Applicant indicated that all claims are readable on the elected species.
Claims 4 and 11 are withdrawn from further consideration pursuant to 37 CFR 
without traverse in the reply filed on 03/25/2021.
Information Disclosure Statement
The information disclosure statements, submitted on 05/06/2019 and 04/17/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because recitations “a range of 0.5 to 5.0 at %,” “0.8 to 3.0 at %,” and “1.0 to 2.0 at %” in paragraphs [0045] and [0089] are unclear.  Applicant is reminded that no new matter shall be introduced into the specification via correction.  
Claim Objections
Claim 1 is objected to because of the following informalities:  duplicative recitation of “bio-related” in the 1st line of the claim.  Appropriate correction is required.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“genus-species”).  
The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image1.png
    429
    1038
    media_image1.png
    Greyscale



MPEP § 2163 states that to satisfy the written description requirement, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that 
context, is whatever is now claimed:
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In reGosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”  Emphasis added.


MPEP § 2163 further states that, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.  Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  For a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.


Applicant’s attention is drawn to the recent court decision.  In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted:
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).  Emphasis added.

Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).  Emphasis added.

An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (see Amgen at page 1361).  Emphasis added.


MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below.
(1) Scope of the invention/Actual reduction to practice/Partial structure/disclosure of drawings:
The instant Claim 1 covers an unlimited genus of carriers comprising an essentially unlimited genus of resins and layers made of an essentially unlimited genus of amino group-containing compounds and polyvalent carboxylic acids:

    PNG
    media_image2.png
    186
    935
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    183
    923
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    162
    1050
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    504
    1069
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    332
    1052
    media_image6.png
    Greyscale

Emphasis added.


Claim 2 covers an unlimited genus of carriers comprising an essentially unlimited genus of resins and layers made of an essentially unlimited genus of polyvalent carboxylic acids and an enormous genus of aminoalkylsilanes.  Claim 3 covers an enormous genus of carriers comprising polycarbonate resin and layers made of an essentially unlimited genus of amino group-containing compounds and polyvalent carboxylic acids.
However, with regard to a carrier in which the COO/C--C peak intensity ratio of the substrate surface after the formation of the polyvalent carboxylic acid layer was in a range of 0.064 to 0.12 the instant disclosure is limited to the use of the only species of polycarbonate as a type of resin; 3-aminopropyltriethoxysilane as an amino group-containing compound; and polyacrylic acid as a polyvalent carboxylic acid:

    PNG
    media_image7.png
    316
    893
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    281
    866
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    248
    1066
    media_image9.png
    Greyscale

Emphasis added.


(2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high.  In particular, methods for making and/or using carriers for bio-related molecule immobilization comprising a resin substrate; an amino group-containing compound layer formed on the resin substrate; and a polyvalent carboxylic acid layer formed on the amino group-containing compound layer were well known in the art at the time of the invention.  See, for example, references cited in the 102 and 103 rejections below.  At the same time, the structure of the carriers having “a ratio (COO peak intensity)/(C--C peak intensity) of a C1s spectrum as measured on a carrier surface before the active esterification by X-ray photoelectron spectroscopy is 0.064 or more and 0.12 or less” is unpredictable as being dependent on multiple variables:  

    PNG
    media_image10.png
    119
    1051
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    732
    1062
    media_image11.png
    Greyscale

Emphasis added.


(3) Physical and/or chemical properties and (4) Functional characteristics:
As above, with regard to a carrier in which the COO/C--C peak intensity ratio of the substrate surface after the formation of the polyvalent carboxylic acid layer was in a range of 0.064 to 0.12 the instant disclosure is limited to the use of the only species of polycarbonate as a type of resin; 3-aminopropyltriethoxysilane as an amino group-containing compound; and polyacrylic acid as a polyvalent carboxylic acid.  This example clearly fails to constitute a representative number of species within the claimed essentially unlimited genus of the carriers.  In addition, the specification fails to describe structural features common to members of the genus that would allow a skilled artisan to distinguish the carriers encompassed by the claim language from other carriers.  Finally, the specification fails to disclose any correlation between the structure and function of the carriers encompassed by the claim language.  
Therefore, Claims 1-3 do not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.

Claims 1-3, 6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The subject matter of Claims 1-3 is not clear for the following reasons.  First, Claim 1 recites “a ratio (COO peak intensity)/(C--C peak intensity) of a C1s spectrum as measured on a carrier surface before the active esterification by X-ray photoelectron spectroscopy is 0.064 or more and 0.12 or less.”  It is not clear whether the ratio (COO peak intensity)/(C--C peak intensity) is 0.064 and anything that more than 0.064 and 0.12 and anything that less than 0.12, or a ratio (COO peak intensity)/(C--C peak intensity) is within the range from 0.064 to 0.12.  Second, claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear.  In this case, the claim only expresses a problem solved or intended result, but do not specify what structures or materials in the claim provide “a ratio (COO peak intensity)/(C--C peak intensity) of a C1s spectrum as measured on a carrier surface before the active esterification by X-ray photoelectron spectroscopy is 0.064 or more and 0.12 or less.”  As stated in the instant disclosure (see paragraphs [0029] and [0030] reproduced above), the recited function(s) do not necessarily follow from the components recited in the claim.  The recited function(s) could be achieved/impacted by various factors, such as the material of the substrate and operating conditions (such as the immersion time and the concentration of the solution) in the steps of forming an amino group-containing compound layer and the step of forming a polyvalent carboxylic acid layer, and is a value specific to the material of the substrate.  As a result, it is unclear whether the function requires some specific components or is simply a result of operating conditions in a certain manner.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  Applicant is reminded that, according to MPEP 2173.05(g), 
“Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black “in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior”). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).”  Emphasis added.


Claims 2 and 3 are rejected as being dependent upon Claim 1 and fail to cure its indefiniteness.
Claims 6 and 9, which recite [wherein a water contact angle on a surface of the resin substrate is 66° or more] and [wherein a π-π Shake-up peak is detected in a C1s spectrum by X-ray photoelectron spectroscopy on the substrate surface after the formation of the aminoalkylsilane layer], respectively, also attempt to define the claimed subject-matter by the result to be achieved that renders the scope of the claims indefinite.
With regard to Claim 8, recitation “0.5 to 5.0at%” is unclear.  Emphasis added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Yamano, US 2012/0171503 A1, published 07/05/2012 (IDS submitted 05/06/2019). 
Yamano, throughout the publication, and, for example, in the claims, Examples, paragraphs [0017]-[0032], teaches a solid support for immobilizing a nucleic acid, obtained by active esterification of a carboxyl group of a substrate, the substrate comprising an electrostatic layer formed on a base material and a carboxyl group formed on the electrostatic layer and the substrate having a (COO peak intensity)/(C-C peak intensity) ratio in the C1s spectrum obtained by X-ray photoelectron spectrometry of the surface thereof of 0.10-0.20 (overlapping the claimed range from 0.064 to 0.12).  In Table 3, Yamano teaches variation in the (COO peak intensity)/(C-C peak intensity) ratio based on the concentration of polyacrylic acid:

    PNG
    media_image12.png
    325
    692
    media_image12.png
    Greyscale


As such, Yamano teaches the ratio (COO peak intensity)/(C--C peak intensity) more than 0.064 and less than 0.12.  Yamano further teaches that the base material is treated with an amino group-containing compound to form the electrostatic layer that electrostatically attracts a nucleic acid, a carboxyl group is introduced on the electrostatic layer by bringing the electrostatic layer into contact with a polyvalent carboxylic acid solution and the carboxyl group is activated to form an active ester group, the polyvalent carboxylic acid is polyacrylic acid, and it is preferable that the base material is made of a resin such as polycarbonate and has a carbon layer formed on the surface thereof.  
Therefore, each and every element of the claim is met by the Yamano reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as obvious over Yamano, 
US 2012/0171503 A1, published 07/05/2012 (IDS submitted 05/06/2019); in view of JP 2005-043312 A, published 02/17/2005 (IDS submitted 05/06/2019), machine translation is attached to the instant Office Action; JP 2008-249416 A, published 10/16/2008 (IDS submitted 05/06/2019), machine translation is attached to the instant Office Action; and Howarter et al., “Surface Modification of Polymers with 3-Aminopropyltriethoxysilane as a General Pretreatment for Controlled Wettability,” Macromolecules, 2007, vol. 40, No 4, pp. 1128–1132.
Claim 1 is reproduced in the 112 rejection above.
Claims 5-10, as recited in the independent Claim 5, are drawn to: 

    PNG
    media_image13.png
    345
    1026
    media_image13.png
    Greyscale



With regard to Claim 1, the teachings of Yamano are discussed in the 102 rejection above and incorporated herein in its entirety. 
Yamano does not teach that an aminoalkylsilane is used as the amino group-containing compound for treating the resin substrate and the resin substrate used is polycarbonate containing a black pigment.

With regard to Claims 2, 3, 5 and 10, JP 2005-043312 (paragraph [0064]) and JP 2008-249416, which both relate to solid supports for immobilizing nucleic acids as the claimed subject-matter, teach that a base material is immersed in an ethanol solution of 3-aminopropyltriethoxysilane (APTES) in order to introduce an amino group (JP 2005-043312, paragraph [0064]) and the base material used is a plastic, such as polycarbonate, containing carbon black (JP 2008-249416, paragraph [0020]) that may suppress autofluorescence preventing detection of nucleic acids by fluorescence.  Therefore, a person skilled in the art could easily conceive the use of an aminoalkylsilane as the amino group containing compound and use a polycarbonate resin containing carbon black as the substrate in the solid support, taught in Yamano.
With respect to the exposure of a resin substrate after formation of an aminoalkylsilane layer referred to in Claim 5, it is noted that, based on mechanism of APTES surface modification proposed of Howarter et al., one of skill in the art would have known that degree of the substrate exposure depends upon the amount of aminoalkylsilane attached to the surface, which is regulated in time-dependent manner:  

    PNG
    media_image14.png
    774
    872
    media_image14.png
    Greyscale
 


    PNG
    media_image15.png
    598
    882
    media_image15.png
    Greyscale




    PNG
    media_image16.png
    132
    368
    media_image16.png
    Greyscale

Repeating chemical structure unit of
polycarbonate made from bisphenol A


Noteworthy, according to the instant disclosure, “the exposure of a resin substrate after formation of an aminoalkylsilane layer” appears to be a pure speculation:

    PNG
    media_image17.png
    380
    1055
    media_image17.png
    Greyscale

Emphasis added.


With regard to Claim 6, recitation “wherein a water contact angle on a surface of 
the resin substrate is 66° or more” is naturally fulfilled as an inherent property of the polycarbonate resin substrate.
With regard to Claims 7 and 9, recitations “wherein a resin-derived peak is detected in surface analysis of the substrate after the formation of the aminoalkylsilane layer” and “wherein a π-π Shake-up peak is detected in a C1s spectrum by X-ray photoelectron spectroscopy on the substrate surface after the formation of the aminoalkylsilane layer,” respectively, are not considered to further limit the claimed carrier because these recitation state a property of the carrier and does not require any additional structural elements.
With regard to Claim 8, one of skill in the art would have arrived at a desirable amount of silicon at the substrate surface by optimization of the immersion time and/or the concentration of the aminoalkylsilane solution.  Applicant is reminded that, according to MPEP 2144.05, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, the teachings of Howarter et al. establish that the amount of aminoalkylsilane attached to the surface is regulated in time-dependent manner, indicating that time was recognized in the prior art to be a result-effective variable in APTES surface modification.  As such, it would have been obvious to one of ordinary skill in the art to arrive at the claimed amount of silicon at the substrate surface out of the course of routine optimization.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3 and 5-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-10 of US Patent US 9,050,577 B2, issued 06/09/2015, which prior publication is Yamano, US 2012/0171503 A1, published 07/05/2012 (IDS submitted 05/06/2019); in view of JP 2005-043312 A, published 02/17/2005 (IDS submitted 05/06/2019), machine translation is attached to the instant Office Action; JP 2008-249416 A, published 10/16/2008 (IDS submitted 05/06/2019), machine translation is attached to the instant Office Action; and Howarter et al., “Surface Modification of Polymers with 3-Aminopropyltriethoxysilane as a General Pretreatment for Controlled Wettability,” Macromolecules, 2007, vol. 40, No 4, pp. 1128–1132.
The Examiner notes that US Patent US 9,050,577 is assigned to Toyo Kohan Co., Ltd., which parent organization is Toyo Seikan Group Holdings, Ltd., Applicant of the instant application: 

    PNG
    media_image18.png
    366
    546
    media_image18.png
    Greyscale



US Patent US 9,050,577 claims:

    PNG
    media_image19.png
    244
    494
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    133
    495
    media_image20.png
    Greyscale



    PNG
    media_image21.png
    309
    497
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    155
    505
    media_image22.png
    Greyscale



For the reasons set forth in the 103 rejection above, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used an aminoalkylsilane as the amino group-containing compound for treating the resin substrate and polycarbonate containing a black pigment as the resin substrate in the nucleic-acid-immobilized solid support for immobilizing a nucleic acid claimed by US Patent US 9,050,577.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641